Exhibit 10.48 From the Desk of David R. Wells President and Chief Financial Officer October 8, 2012 Mr. Bradley Wilhite ASCENDIANT CAPITAL PARTNERS, LLC 18881 Von Karman Avenue, 16th Floor Irvine, California 92612 Dear Brad; This letter serves as notice of our termination of the Securities Purchase Agreement entered into with your firm on May 8, 2012 which established an Equity Drawdown Facility.Pursuant to the agreement there are no penalties associated with this termination payable by either party. Please do not hesitate to contact me with any questions. Best, David R. Wells President and Chief Financial Officer CC:James W. Alexander, Interim Chairman 914 Westwood Blvd., Box 801 Los Angeles, CA 90024 (704) 971-8400
